ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffery G. Crook on 27 January 2022.
The application has been amended as follows: 

IN THE CLAIMS:
1.	(Currently Amended) A method of induction welding a first thermoplastic composite (TPC) to a second thermoplastic composite (TPC), the method comprising:
flexing a heat sink during placement onto a surface of the first TPC opposite a weld interface area, wherein flexing the heat sink includes flexing a flexible joint between a number of thermally conductive and electrically non-conductive tiles;
inductively heating [[a]] the weld interface area between the first TPC and the second TPC; 
the surface of the first TPC opposite the weld interface area while inductively heating the weld interface area; and
wherein the heat sink includes fluid channels disposed within the flexible joints, and further comprising pumping a coolant through the fluid channels.
2.	(Canceled)
3.	(Previously Presented)  The method of claim 1, wherein cooling the surface of the first TPC includes dissipating the heat on the surface of the first TPC via the heat sink. 
4.	(Canceled)
5.	(Original)  The method of claim 1, further comprising cooling a surface of the second TPC opposite the weld interface area while inductively heating the weld interface area.
6.	(Original)  The method of claim 5, further comprising flexing a second heat sink during placement onto the surface of the second TPC opposite the weld interface area.
7.	(Original)  The method of claim 6, wherein cooling the surface of the second TPC includes dissipating the heat on the surface of the second TPC via the second heat sink. 
8.	(Original)  The method of claim 1, wherein cooling the surface of the first TPC includes actively cooling the surface of the first TPC with a coolant.
9-12.	(Canceled)
13.	(Currently Amended)  A method of dissipating heat from a surface of a first thermoplastic composite (TPC) being inductively welded in a weld interface area to a second thermoplastic composite (TPC), the method comprising:
flexing a heat sink during placement above the weld interface area to conform to the surface of the first TPC, wherein flexing the heat sink includes flexing a flexible joint between a number of tiles;

applying inductive heat to [[a]] the weld interface area between the first TPC and the second TPC; 
drawing off heat via the heat sink from the surface of the first TPC; and
wherein the heat sink includes fluid channels disposed within the flexible joints, and further comprising pumping a coolant through the fluid channels.
14.	(Canceled)  
15.	(Canceled)
16.	(Previously Presented)  The method of claim 13, further comprising drawing off heat via the second heat sink from the surface of the second TPC.
17.	(Original)  The method of claim 13, wherein flexing the heat sink includes conforming the heat sink to a contoured surface of the first TPC.
18.	(Previously Presented)  The method of claim 1, wherein inductively heating includes moving an induction coil along a weld line.
19.	(Previously Presented)  The method of claim 1, wherein the heat sink is infused with PTFE where in contact with the first TPC to act as a release film.
20.	(Canceled)
21.	(Previously Presented)  The method of claim 1, wherein the heat sink has a thermal diffusivity of greater than about 25 mm2/sec.
22.	(Previously Presented)  The method of claim 1, wherein the tiles are comprised of Aluminum nitride.

24.	(Previously Presented)  The method of claim 1, wherein the flexible joint is comprised of a silicone.
25.	(Previously Presented)  The method of claim 13, wherein applying inductive heat includes moving and induction coil along a weld line.
26.	(Previously Presented)  The method of claim 13, further comprising: 
inserting the first TPC, the second TPC, the heat sink, and the second heat sink within a vacuum bag; and 
filling the vacuum bag with an inert gas.  
27.	(Previously Presented)  The method of claim 13, further comprising: 
inserting the first TPC, the second TPC, the heat sink, and the second heat sink within a vacuum bag; and 
applying a vacuum to the vacuum bag to compress the first TPC and the second TPC together.
28.	(New)  The method of claim 1, further comprising: 
inserting the first TPC, the second TPC, and the heat sink within a vacuum bag; and 
filling the vacuum bag with an inert gas.
29.	(New) The method of claim 1, further comprising: 
inserting the first TPC, the second TPC, and the heat sink within a vacuum bag; and 
applying a vacuum to the vacuum bag to compress the first TPC and the second TPC together.


Response to Arguments
Applicant’s arguments (along with the examiner’s amendment above), see remarks, filed 08 December 2021, with respect to the rejection of claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1, 13 and their dependents has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-8, 13, 16-19, and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiners best found prior art does not teach or obviate the limitations of independent claims 1 or 13.
As to claim 1 or 13, both claims have limitations regarding a method of induction welding, while flexing a heat sink on the weld interface area.  This heat sink is made up of tiles that are thermally conductive and electrically non-conductive, while also have flexible joints between the tiles having coolant flow channels.  While some of the prior art references taught using a heat sink during induction welding (See BENSON (US 20140190629 A1), RUSSELL (US 2834395), FREITAG (US 4197149), MILLER (US 5240542), and FOX (US 5266764)), using fluid cooled heat sinks (See RUSSELL, FREITAG, and MILLER), and heat sinks made up of tiles (See GRINHAM (US 20200271395 A1), ZHU (US 20180147800 A1), JOHNSON (US 20120080785 A1), and TIAN (US 11058030 B2)), none of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                              
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9 February 2022